This matter having come before the Court on the presentation of a certified copy of the Order of the Virginia State Bar Disciplinary Authority dated June 9, 2015 wherein Elizabeth M. Fischer's license to practice law in the Commonwealth of Virginia was revoked; it is this 16th day of January, 2018,
ORDERED by the Court of Appeals of Maryland that the Respondent, Elizabeth M. Fischer, be, and she is hereby, temporarily suspended, effective immediately, from the practice of law in the State of Maryland, pending further order of this Court, pursuant to Maryland Rule 19-737(d); and it is further,
ORDERED that the Clerk of this Court shall strike the name Elizabeth Margaret Fischer from the register of attorneys, and pursuant to Maryland Rules 19-737(i) and 19-761(b) shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.